Exhibit 10.15

EMPLOYMENT AGREEMENT




AGREEMENT by and between STRATTEC SECURITY CORPORATION, a Wisconsin corporation
(the "Company"), and Brian J. Reetz (the "Executive"), dated as of the 5th day
of May, 2010.


The Board of Directors of the Company (the "Board"), has determined that it is
in the best interests of the Company and its shareholders to assure that the
Company will have the continued dedication of the Executive, notwithstanding the
possibility, threat or occurrence of a Change of Control (as defined below) of
the Company.  The Board believes it is imperative to diminish the inevitable
distraction of the Executive by virtue of the personal uncertainties and risks
created by a pending or threatened Change of Control and to encourage the
Executive's full attention and dedication to the Company currently and in the
event of any threatened or pending Change of Control, and to provide the
Executive with compensation and benefits arrangements upon a Change of Control
which ensure that the compensation and benefits expectations of the Executive
will be satisfied and which are competitive with those of other
corporations.  Therefore, in order to accomplish these objectives, the Board has
caused the Company to enter into this Agreement.


NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:


1.  Certain Definitions.


(a)  The "Effective Date" shall mean the first date during the Change of Control
Period (as defined in Section l(b)) on which a Change of Control (as defined in
Section 2) occurs.  Anything in this Agreement to the contrary notwithstanding,
if a Change of Control occurs and if the Executive's employment with the Company
or this Agreement is terminated prior to the date on which the Change of Control
occurs, and if it is reasonably demonstrated by the Executive that such
termination of employment or of this Agreement (i) was at the request of a third
party who has taken steps reasonably calculated to effect a Change of Control or
(ii) otherwise arose in connection with or anticipation of a Change of Control,
then for all purposes of this Agreement the "Effective Date" shall mean the date
immediately prior to the date of such termination of employment or purported
termination of this Agreement.


(b)  The "Change of Control Period" shall mean the period commencing on the date
hereof and ending on the third anniversary of the date hereof; provided,
however, that commencing on the date one year after the date hereof, and on each
annual anniversary of such date (such date and each annual anniversary thereof
shall be hereinafter referred to as the "Renewal Date"), unless previously
terminated, the Change of Control Period shall be automatically extended so as
to terminate three years from such Renewal Date, unless at least 60 days prior
to the Renewal Date the Company shall give notice to the Executive that the
Change of Control Period shall not be so extended.


 
 

--------------------------------------------------------------------------------

 
 
2.  Change of Control.   For the purpose of this Agreement, a "Change of
Control" shall mean:


(a)  The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the "Exchange Act")) (a "Person") of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of either
(i) the then outstanding shares of common stock of the Company (the "Outstanding
Company Common Stock") or (ii) the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the "Outstanding Company Voting Securities"); provided, however, that
the following acquisitions shall not constitute a Change of Control:  (i) any
acquisition directly from the Company, (ii) any acquisition by the Company,
(iii) any acquisition by any employee benefit plan (or related trust) sponsored
or maintained by the Company or any corporation controlled by the Company or
(iv) any acquisition by any corporation pursuant to a transaction which complies
with clauses (i), (ii) and (iii) of subsection (c) of this Section 2; or


(b)  Individuals who, as of the date hereof, constitute the Board (the
"Incumbent Board") cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company's
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or


(c)  Approval by the shareholders of the Company of a reorganization, merger or
consolidation (a "Business Combination"), in each case, unless, following such
Business Combination, (i) all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities immediately prior
to such Business Combination beneficially own, directly or indirectly, more than
60% of, respectively, the then outstanding shares of common stock and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company through one
or more subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, (ii) no
Person (excluding any employee benefit plan (or related trust) of the Company or
such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 20% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (iii) at least a majority of the members
of the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or


 
2

--------------------------------------------------------------------------------

 
 
(d)  Approval by the shareholders of the Company of (i) a complete liquidation
or dissolution of the Company or (ii) the sale or other disposition of all or
substantially all of the assets of the Company, other than to a corporation,
with respect to which following such sale or other disposition, [a] more than
60% of, respectively, the then outstanding shares of common stock of such
corporation and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and outstanding
Company Voting Securities immediately prior to such sale or other disposition in
substantially the same proportion as their ownership, immediately prior to such
sale or other disposition, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities, as the case may be, [b] less than 20% of,
respectively, the then outstanding shares of common stock of such corporation
and the combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors is then
beneficially owned, directly or indirectly, by any Person (excluding any
employee benefit plan (or related trust) of the Company or such corporation),
except to the extent that such Person owned 20% or more of the Outstanding
Company Common Stock or Outstanding Company Voting Securities prior to the sale
or disposition, and [c] at least a majority of the members of the board of
directors of such corporation were members of the Incumbent Board at the time of
the execution of the initial agreement, or of the action of the Board, providing
for such sale or other disposition of assets of the Company or were elected,
appointed or nominated by the Board.


All references in this section 2 to common stock shall include, to the extent
applicable, references to equity interests, and all references in this section 2
to directors or board of directors shall include, to the extent applicable,
references to any other applicable management body of a person.


3.  Employment Period.  The Company hereby agrees to continue the Executive in
its employ, and the Executive hereby agrees to remain in the employ of the
Company subject to the terms and conditions of this Agreement, for the period
commencing on the Effective Date and ending on the third an­niversary of such
date (the "Employment Period").


 
3

--------------------------------------------------------------------------------

 


4.  Terms of Employment.


(a)  Position and Duties.


(i)  During the Employment Period, [a] the Executive's position (including
status, offices, titles and reporting requirements), authority, duties and
responsibilities shall be at least commensurate in all material respects with
the most significant of those held, exercised and assigned at any time during
the 120-day period immediately preceding the Effective Date and [b] the
Executive's services shall be performed at the location where the Executive was
employed immediately preceding the Effective Date or any office or location less
than 35 miles from such location.


(ii)  During the Employment Period, and excluding any periods of vacation and
sick leave to which the Executive is entitled, the Executive agrees to devote
reasonable attention and time during normal business hours to the business and
affairs of the Company and, to the extent necessary to discharge the
responsibilities assigned to the Executive hereunder, to use the Executive's
reasonable best efforts to perform faithfully and efficiently such
responsibilities.  During the Employment Period it shall not be a violation of
this Agreement for the Executive to [a] serve on corporate, civic or charitable
boards or committees, [b] deliver lectures, fulfill speaking engagements or
teach at educational institutions and [c] manage personal investments, so long
as such activities do not significantly interfere with the performance of the
Executive's responsibilities as an employee of the Company in accordance with
this Agreement.  It is expressly understood and agreed that to the extent that
any such activities have been conducted by the Executive prior to the Effective
Date, the continued conduct of such activities (or the conduct of activities
similar in nature and scope thereto) subsequent to the Effective Date shall not
thereafter be deemed to interfere with the performance of the Executive's
responsibilities to the Company.


(b)  Compensation.


(i)  Base Salary.  During the Employment Period, the Executive shall receive an
annual base salary ("Annual Base Salary"), which shall be paid at a monthly
rate, at least equal to twelve times the highest monthly base salary paid or
payable, including any base salary which has been earned but deferred, to the
Executive by the Company and its affiliated companies in respect of the 12-month
period immediately preceding the month in which the Effective Date
occurs.  During the Employment Period, the Annual Base Salary shall be reviewed
no more than 12 months after the last salary increase awarded to the Executive
prior to the Effective Date and thereafter at least annually and shall be first
increased no more than 12 months after the last salary increase awarded to the
Executive prior to the Effective Date and thereafter at least annually by the
higher of (x) the average increase (excluding promotional increases) in base
salary awarded to the Executive for each of the three full fiscal years
(annualized in the case of any fiscal year consisting of less than twelve full
months or during which the Executive was employed for less than twelve months)
prior to the Effective Date, and (y) the percentage increase (excluding
promotional increases) in base salary generally awarded to peer executives of
the Company and its affiliated companies for the year of determination.  Any
increase in Annual Base Salary shall not serve to limit or reduce any other
obligation to the Executive under this Agreement.  Annual Base Salary shall not
be reduced after any such increase and the term Annual Base Salary as utilized
in this Agreement shall refer to Annual Base Salary as so increased.  As used in
this Agreement, the term "affiliated companies" shall include any company
controlled by, controlling or under common control with the Company.


 
4

--------------------------------------------------------------------------------

 
 
(ii)  Annual Bonus.  In addition to Annual Base Salary, the Executive shall be
awarded, for each fiscal year ending during the Employment Period, an annual
bonus in cash at least equal to the higher of (x) the average of the three
highest bonuses paid or payable, including any bonus or portion thereof which
has been earned but deferred, to the Executive by the Company and its affiliated
companies in respect of the five fiscal years (or such shorter period during
which the Executive has been employed by the Company) immediately preceding the
fiscal year in which the Effective Date occurs (annualized for any fiscal year
during such period consisting of less than twelve full months or with respect to
which the Executive has been employed by the Company for less than twelve full
months) (the "Average Annual Bonus") and (y) the bonus paid or payable
(annualized as described above), including any bonus or portion thereof which
has been earned but deferred, to the Executive by the Company and its affiliated
companies in respect of the most recently completed fiscal year prior to the
Effective Date (the "Recent Annual Bonus" and the higher of subsection (x) and
(y) above is referred to herein as the "Annual Bonus").  Each such Annual Bonus
shall be paid no later than the end of the third month of the fiscal year next
following the fiscal year for which the Annual Bonus is awarded, unless the
Executive shall elect to defer the receipt of such Annual Bonus.


(iii)  Incentive, Savings and Retirement Plans.  During the Employment Period,
the Executive shall be entitled to participate in all incentive, savings and
retirement plans, practices, policies and programs applicable generally to other
peer executives of the Company and its affiliated companies, but in no event
shall such plans, practices, policies and programs provide the Executive with
incentive opportunities (measured with respect to both regular and special
incentive opportunities, to the extent, if any, that such distinction is
applicable), savings opportunities and retirement benefit opportunities, in each
case, less favorable, in the aggregate, than the most favorable of those
provided by the Company and its affiliated companies for the Executive under
such plans, practices, policies and programs as in effect at any time during the
120-day period immediately preceding the Effective Date or if more favorable to
the Executive, those provided generally at any time after the Effective Date to
other peer executives of the Company and its affiliated companies.
 

 
5

--------------------------------------------------------------------------------

 


(iv)  Welfare Benefit Plans.  During the Employment Period, the Executive and/or
the Executive's family, as the case may be, shall be eligible for participation
in and shall receive all benefits under welfare benefit plans, practices,
policies and programs provided by the Company and its affiliated companies
(including, without limitation, medical, prescription, dental, disability,
salary continuance, employee life, group life, accidental death and travel
accident insurance plans and programs) to the extent applicable generally to
other peer executives of the Company and its affiliated companies, but in no
event shall such plans, practices, policies and programs provide the Executive
with benefits which are less favorable, in the aggregate, than the most
favorable of such plans, practices, policies and programs in effect for the
Executive at any time during the 120-day period immediately preceding the
Effective Date or, if more favorable to the Executive, those provided generally
at any time after the Effective Date to other peer executives of the Company and
its affiliated companies.


(v)  Expenses.  During the Employment Period, the Executive shall be entitled to
receive prompt reimbursement for all reasonable business expenses incurred by
the Executive in accordance with the most favorable policies, practices and
procedures of the Company and the affiliated companies in effect for the
Executive at any time during the 120-day period immediately preceding the
Effective Date or, if more favorable to the Executive, as in effect generally at
any time thereafter with respect to other peer executives of the Company and its
affiliated companies.


(vi)  Fringe Benefits.  During the Employment Period, the Executive shall be
entitled to fringe benefits and, if applicable, use of automobile and payment of
related expenses, in accordance with the most favorable plans, practices,
programs and policies of the Company and its affiliated companies in effect for
the Executive at any time during the 120-day period immediately preceding the
Effective Date or, if more favorable to the Executive, as in effect generally at
any time thereafter with respect to other peer executives of the Company and its
affiliated companies.


(vii)  Office and Support Staff.  During the Employment Period, the Executive
shall be entitled to an office or offices of a size and with furnishings and
other appointments, and to exclusive personal secretarial and other assistance,
at least equal to the most favorable of the foregoing provided to the Executive
by the Company and its affiliated companies at any time during the 120-day
period immediately preceding the Effective Date or, if more favorable to the
Executive, as provided generally at any time thereafter with respect to other
peer executives of the Company and its affiliated companies.


(viii)  Vacation.  During the Employment Period, the Executive shall be entitled
to paid vacation in accordance with the most favorable plans, policies, programs
and practices of the Company and its affiliated companies as in effect for the
Executive at any time during the 120-day period immediately preceding the
Effective Date or, if more favorable to the Executive, as in effect generally at
any time thereafter with respect to other peer executives of the Company and its
affiliated companies.


 
6

--------------------------------------------------------------------------------

 


5.  Termination of Employment.


(a)  Death or Disability.  The Executive's employment shall terminate
automatically upon the Executive's death during the Employment Period. If the
Company determines in good faith that the Disability of the Executive has
occurred during the Employment Period (pursuant to the definition of Disability
set forth below), it may give to the Executive written notice in accordance with
Section 12(b) of this Agreement of its intention to terminate the Executive's
employment.  In such event, the Executive's employment with the Company shall
terminate effective on the 30th day after receipt of such notice by the
Executive (the "Disability Effective Date"), provided that, within the 30 days
after such receipt, the Executive shall not have returned to full-time
performance of the Executive's duties.  For purposes of this Agreement,
"Disability" shall mean the absence of the Executive from the Executive's duties
with the Company on a full-time basis for 180 consecutive business days as a
result of incapacity due to mental or physical illness which is determined to be
total and permanent by a physician selected by the Company or its insurers and
acceptable to the Executive or the Executive's legal representative (such
agreement as to acceptability not to be unreasonably withheld, delayed or
conditioned).


(b)  Cause.  The Company may terminate the Executive's employment during the
Employment Period for Cause.  For the sole and exclusive purposes of this
Agreement, "Cause" shall mean:


(i)  The willful and continued failure of the Executive to perform substantially
the Executive's duties with the Company or one of its affiliates (other than any
such failure resulting from incapacity due to physical or mental illness), after
a written demand for substantial performance is delivered to the Executive by
the Board or the Chief Executive Officer of the Company which specifically
identifies the manner in which the Board or Chief Executive Officer reasonably
believes that the Executive willfully and continuously failed to perform
substantially the Executive's duties and which failure by the Executive has not
been cured within 30 days' after receipt of such notice, or


(ii)  The willful engaging by the Executive in illegal conduct or gross
misconduct which is materially and demonstrably injurious to the Company.


For purposes of this provision, no act or failure to act, on the part of the
Executive, shall be considered "willful" unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive's action or omission was in the best interests of the Company.  Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the instructions of the Chief Executive Officer or
a senior officer of the Company or based upon the advice of counsel for the
Company shall be conclusively presumed to be done, or omitted to be done, by the
Executive in good faith and in the best interests of the Company.  The cessation
of employment of the Executive shall not be deemed to be for Cause unless and
until there shall have been delivered to the Executive a copy of a resolution
duly adopted by the affirmative vote of not less than three-quarters of the
entire membership of the Board at a meeting of the Board called and held for
such purpose (after reasonable notice is provided to the Executive and the
Executive is given an opportunity, together with counsel, to be heard before the
Board), finding that, in the good faith opinion of the Board, the Executive is
guilty of the conduct described in subparagraph (i) or (ii) above, and
specifying the particulars thereof in detail.


 
7

--------------------------------------------------------------------------------

 
 
(c)  Good Reason.  The Executive's employment may be terminated by the Executive
for Good Reason.  For the sole and exclusive purposes of this Agreement, "Good
Reason" shall mean:


(i)  The assignment to the Executive of any duties inconsistent in any respect
with the Executive's position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities as contemplated by
Section 4(a) of this Agreement, or any other action by the Company which results
in a diminution in such position, authority, duties or responsibilities,
excluding for this purpose an isolated, insubstantial and inadvertent action not
taken in bad faith and which is remedied by the Company promptly after receipt
of notice thereof given by the Executive;


(ii)  Any failure by the Company to comply with any of the provisions of
Section 4(b) of this Agreement, other than an isolated, insubstantial and
inadvertent failure not occurring in bad faith and which is remedied by the
Company promptly after receipt of notice thereof given by the Executive;


(iii)  The Company's requiring the Executive to be based at any office or
location other than as provided in Section 4(a)(i)[b] hereof or the Company's
requiring the Executive to travel on Company business to a substantially greater
extent than required immediately prior to the Effective Date;


(iv)  Any purported termination by the Company of the Executive's employment
otherwise than as expressly permitted by this Agreement; or


(v)  Any failure by the Company to comply with and satisfy Section 11(c) of this
Agreement.


For purposes of this Section 5(c), any good faith determination of "Good Reason"
made by the Executive shall be conclusive.  Anything in this Agreement to the
contrary notwithstanding, a termination by the Executive for any reason during
the 30 day period immediately following the first anniversary of the Effective
Date shall be deemed to be a  termination for Good Reason for all purposes of
this Agreement.


 
8

--------------------------------------------------------------------------------

 


(d)  Notice of Termination.  Any termination by the Company for Cause, or by the
Executive for Good Reason, shall be communicated by Notice of Termination to the
other party hereto given in accordance with Section 12(b) of this
Agreement.  For purposes of this Agreement, a "Notice of Termina­tion" means a
written notice which (i) indicates the specific termination provision in this
Agreement relied upon, (ii) to the extent applicable, sets forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
the Executive's employment under the provision so indicated, and (iii) if the
Date of Termination (as defined below) is other than the date of receipt of such
notice, specifies the termination date (which date shall be not more than thirty
days after the giving of such notice).  The failure by the Executive or the
Company to set forth in the Notice of Termination any fact or circumstance which
contributes to a showing of Good Reason or Cause shall not waive any right of
the Executive or the Company, respectively, hereunder or preclude the Executive
or the Company, respectively, from asserting such fact or circumstance in
enforcing the Executive's or the Company's rights hereunder.


(e)  Date of Termination.  "Date of Termination" means (i) if the Executive's
employment is terminated by the Company for Cause, or by the Executive for Good
Reason, the date of receipt of the Notice of Termination or any later date
specified therein, as the case may be, (ii) if the Executive's employment is
terminated by the Company other than for Cause or Disability, the Date of
Termination shall be the date on which the Company notifies the Executive of
such termination, and (iii) if the Executive's employment is terminated by
reason of death or Disability, the Date of Termination shall be the date of
death of the Executive or the Disability Effective Date, as the case may be.


6.  Obligations of the Company upon Termination.


(a)  Good Reason; Other Than for Cause, Death or Disability.  If, during the
Employment Period, the Company shall terminate the Executive's employment other
than for Cause, death or Disability or the Executive shall terminate employment
for Good Reason:


(i)  Subject to Section 9 hereof, the Company shall pay to the Executive in a
lump sum in cash within 30 days after the Date of Termination the aggregate of
the following amounts:


[a]  The sum of [i] the Executive's Annual Base Salary through the Date of
Termination to the extent not theretofore paid, [ii] the product of (x) the
higher of the Average Annual Bonus and the Recent Annual Bonus paid or payable,
if any, which amount shall be calculated in accordance with section 4(b)(ii)
above except that the five or one year period, as applicable, shall end with the
most recently completed fiscal year prior to the Date of Termination (such
higher amount being referred to as the "Highest Annual Bonus"), and (y) a
fraction, the numerator of which is the number of days in the current fiscal
year through the Date of Termination, and the denominator of which is 365 and
[iii] any accrued vacation pay, in each case to the extent not theretofore paid
(the sum of the amounts described in clauses [i], [ii] and [iii] shall be
hereinafter referred to as the "Accrued Obligations") and subject to ordinary
tax withholding and all required deductions; and


 
9

--------------------------------------------------------------------------------

 
 
[b]  The amount equal to: (i) two (2) years of Executive's Annual Base Salary as
of the Date of Termination plus (ii) the Highest Annual Bonus, subject to
ordinary tax withholding and all required deductions; and


(ii)  For a period of two (2) years after the Executive's Date of Termination
(such period of time is referred to herein as the "Benefit Period"), the Company
shall, to the extent permitted by the terms and conditions of any relevant plan,
program or policy, continue paying its normal portion of Executive's medical,
dental and health insurance premiums pursuant to the provisions of the
Consolidated Omnibus Budget Reconciliation Act ("COBRA"), provided that
Executive first timely elects to continue such coverage under COBRA, and subject
to any federal COBRA premium subsidies (if any) for which Executive may be
eligible; provided, however, that if the Executive becomes reemployed with
another employer and is eligible to receive medical or other welfare benefits
under another employer provided plan, the medical and other welfare benefits
described herein shall be secondary to those provided under such other plan
during such applicable period of eligibility.  Additionally, during the Benefit
Period, the Company will also continue Employee's life insurance and disability
coverage and other benefits (other than the medical and other welfare benefits
covered by the foregoing sentence) under the plans, programs, practices and
policies described in Section 4(b)(iv) above, to the extent permitted under such
applicable plans, programs, practices and policies, and will pay to the Employee
the fringe benefits pursuant to Section 4(b)(vi) which have accrued prior to the
Date of Termination.


(iii)  The Company shall, at its sole expense as incurred, provide the Executive
with outplacement services the scope and provider of which shall be selected by
the Executive in his sole discretion; and


(iv)  To the extent not theretofore paid or provided, the Company shall timely
pay or provide to the Executive any other amounts or benefits required to be
paid or provided or which the Executive is eligible to receive under any plan,
program, policy or practice or contract or agreement of the Company and its
affiliated companies, including, without limitation, any retirement plan,
supplemental retirement plan, deferred compensation plan or other arrangement
(such other amounts and benefits shall be hereinafter referred to as the "Other
Benefits").


 

 
10

--------------------------------------------------------------------------------

 
(v)  To the extent not otherwise vested, the Executive shall immediately vest in
any compensation previously deferred by the Executive (together with any accrued
interest or earnings thereon).


(b)  Death.  If the Executive's employment is terminated by reason of the
Executive's death during the Employment Period, this Agreement shall terminate
without further obligations to the Executive's legal representatives under this
Agreement, other than for payment of Accrued Obligations and the timely payment
or provision of Other Benefits.  Accrued Obligations shall be paid to the
Executive's estate or beneficiary, as applicable, in a lump sum in cash within
30 days of the Date of Termination.  With respect to the provision of Other
Benefits, the term Other Benefits as utilized in this Section 6(b) shall
include, without limitation, and the Executive's estate and/or beneficiaries
shall be entitled to receive, benefits at least equal to the most favorable
benefits provided by the Company and affiliated companies to the estates and
beneficiaries of peer executives of the Company and such affiliated companies
under such plans, programs, practices and policies relating to death benefits,
if any, as in effect with respect to other peer executives and their
beneficiaries at any time during the 120-day period immediately preceding the
Effective Date or, if more favorable to the Executive's estate and/or the
Executive's beneficiaries, as in effect on the date of the Executive's death
with respect to other peer executives of the Company and its affiliated
companies and their beneficiaries.
 
(c)  Disability.  If the Executive's employment is terminated by reason of the
Executive's Disability during the Employment Period, this Agreement shall
terminate without further obligations to the Executive, other than for payment
of Accrued Obligations and the timely payment or provision of Other
Benefits.  Accrued Obligations shall be paid to the Executive in a lump sum in
cash within 30 days of the Date of Termination.  With respect to the provision
of Other Benefits, the term Other Benefits as utilized in this Section 6(c)
shall include, and the Executive shall be entitled after the Disability
Effective Date to receive, disability and other benefits at least equal to the
most favorable of those generally provided by the Company and its affiliated
companies to disabled executives and/or their families in accordance with such
plans, programs, practices and policies relating to disability, if any, as in
effect generally with respect to other peer executives and their families at any
time during the 120-day period immediately preceding the Effective Date or, if
more favorable to the Executive and/or the Executive's family, as in effect at
any time thereafter generally with respect to other peer executives of the
Company and its affiliated companies and their families.


(d)  Cause; Other than for Good Reason.  If the Executive's employment shall be
terminated for Cause during the Employment Period, this Agreement shall
terminate without further obligations to the Executive other than the obligation
to pay to the Executive his or her Accrued Obligations and the timely payment or
provision of Other Benefits, but only to the extent vested or earned and not
paid as of the date of termination. In such case, all Accrued Obligations shall
be paid to the Executive in a lump sum in cash within 30 days of the Date of
Termination.  If the Executive voluntarily terminates employment during the
Employment Period, excluding a termination for Good Reason, this Agreement shall
terminate without further obligations to the Executive, other than for Accrued
Obligations and the timely payment or provision of Other Benefits, but only to
the extent vested or earned and not paid as of the date of termination. In such
case, all Accrued Obligations shall be paid to the Executive in a lump sum in
cash within 30 days of the Date of Termination.  To the extent not otherwise
vested, the Executive shall immediately vest in any compensation previously
deferred by the Executive (together with any accrued interest or earnings
thereon).


 
11

--------------------------------------------------------------------------------

 
 
7.  Nonexclusivity of Rights.  Nothing in this Agreement shall prevent or limit
the Executive's continuing or future participation in any plan, program, policy
or practice provided by the Company or any of its affiliated companies and for
which the Executive may qualify, nor shall anything herein limit or otherwise
affect such rights as the Executive may have under any contract or agreement
with the Company or any of its affiliated companies.  Amounts which are vested
benefits or which the Executive is otherwise entitled to receive under any plan,
policy, practice or program of or any contract or agreement with the Company or
any of its affiliated companies at or subsequent to the Date of Termination
shall be payable in accordance with such plan, policy, practice or program or
contract or agreement except as explicitly modified by this Agreement.


8.  Full Settlement.  The Company's obligation to make the payments provided for
in this Agreement and otherwise to perform its obligations hereunder shall not
be affected by any set-off, counterclaim, recoupment, defense or other claim,
right or action which the Company may have against the Executive or others.  In
no event shall the Executive be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to the Executive under
any of the provisions of this Agreement and such amounts shall not be reduced
whether or not the Executive obtains other employment.  The Company agrees to
pay as incurred, to the full extent permitted by law, all legal fees and
expenses which the Executive may reasonably incur as a result of any contest
(regardless of the outcome thereof) by the Company, the Executive or others of
the validity or enforceability of, or liability under, any provision of this
Agreement or any guarantee of performance thereof (including as a result of any
contest by the Executive about the amount of any payment pursuant to this
Agreement), plus in each case interest on any delayed payment at the applicable
Federal rate provided for in Section 7872(f)(2)(A) of the Internal Revenue Code
of 1986, as amended (the "Code").


9.  Certain Tax Matters.


(a)  Excise Taxes.  If any payments or benefits paid or provided or to be paid
or provided to the Executive or for the Executive's benefit pursuant to the
terms of this Agreement or otherwise in connection with, or arising out of,
employment with the Company or its subsidiaries or the termination thereof (a
"Employment Payment" and, collectively, the "Employment Payments") would be
subject to the excise tax imposed by section 4999 of the Code (the "Excise
Tax"), then the Executive may elect for such Employment Payments to be reduced
to one dollar less than the amount that would constitute a "parachute payment"
under section 280G of the Code (the "Scaled Back Amount").  Any such election
must be in writing and delivered to the Company.  If the Executive does not
elect to have Employment Payments reduced to the Scaled Back Amount, the
Executive shall be responsible for payment of any Excise Tax resulting from the
Employment Payments and the Executive shall not be entitled to a gross-up
payment under this Agreement or any other arrangement for such Excise Tax.  If
the Employment Payments are to be reduced, they shall be reduced in the
following order of priority:  (i) first from cash compensation, (ii) next from
equity compensation, then (iii) pro-rated among all remaining Employment
Payments and benefits.  Within each such priority category, Employment Payments
shall be reduced on a last to be paid, first reduced basis; provided that if
there is a question as to which Employment Payments within any of the foregoing
categories are to be reduced first, the Employment Payments that will produce
the greatest present value reduction in the Employment Payments with the least
reduction in economic value provided to the Executive shall be reduced first.


 
12

--------------------------------------------------------------------------------

 
 
(b)  Code Section 409A.


(i)  To the extent applicable, it is intended that this Agreement and any
payment made hereunder shall comply with the requirements of section 409A of the
Code or any exemption or exclusion therefrom, and any related regulations or
other guidance promulgated with respect to such section by the Internal Revenue
Service ("Code section 409A") and shall in all respects be administered in
accordance with Code section 409A.  Any provision that would cause this
Agreement or any payment hereof to fail to satisfy Code section 409A shall have
no force or effect until amended to comply with Code section 409A in the least
restrictive manner necessary and without any diminution in the value of the
payments to the Executive, which amendment may be retroactive to the extent
permitted by Code section 409A.  Notwithstanding anything in this Agreement to
the contrary, to the extent that any amount or benefit that would constitute
"nonqualified deferred compensation" under Code section 409A would otherwise be
payable or distributable hereunder by reason of the Employee's termination of
employment, such amount or benefit will not be payable or distributable to the
Executive by reason of such circumstance unless (i) the circumstances giving
rise to such termination of employment meet any description or definition of
"separation from service" in Code section 409A or (ii) the payment or
distribution of such amount or benefit would be exempt from the application of
Code section 409A by reason of the short-term deferral exemption or
otherwise.  If this provision prevents the payment or distribution of any amount
or benefit, such payment or distribution shall be made on the date, if any, on
which an event occurs that constitutes a Code section 409A-compliant "separation
from service."


(ii)  All reimbursements and in-kind benefits provided under this Agreement
shall be made or provided in accordance with the requirements of Code
section 409A, including, without limitation, that [a] in no event shall
reimbursements by the Company under this Agreement be made later than the end of
the calendar year next following the calendar year in which the applicable fee
and expenses were incurred, [b] the amount of in-kind benefits that the Company
is obligated to pay or provide in any given calendar year shall not affect the
in-kind benefits that the Company is obligated to pay or provide in any other
calendar year; and [c] the Executive's right to have the Company pay or provide
such reimbursements and in-kind benefits may not be liquidated or exchanged for
any other benefit.


 
13

--------------------------------------------------------------------------------

 
 
(iii)  To the extent the Executive is a "specified employee," as defined in
section 409A(a)(2)(B)(i) of the Code and the regulations and other guidance
promulgated thereunder and any elections made by the Company in accordance
therewith, notwithstanding the timing of payment provided in any other section
of this Agreement, no payment, distribution or benefit under this Agreement that
constitutes a distribution of nonqualified deferred compensation (within the
meaning of Treasury Regulation section 1.409A-1(b)) upon the Executive's
"separation from service" (within the meaning of Treasury Regulation
section 1.409A-1(h)), after taking into account all available exemptions, that
would otherwise by payable during the six-month period after the Executive's
separation from service, will not be made during such six-month period, and any
such payment, distribution or benefit will instead be paid on the first business
day after such six-month period (the "Delayed Payment Date"); provided, however,
that if the Executive dies following a separation from service but before the
Delayed Payment Date, such amounts shall be paid to the personal representative
of the Executive's estate within thirty (30) days following the Executive's
death.


10.  Confidential Information; Trade Secrets.


(a)  Confidential Information.  For purposes of this Agreement, "Confidential
Information" means confidential information, to the extent it is not a trade
secret, that is possessed by or developed for the Company and that relates to
the Company's business or technology, including but not limited to computer
program object and source codes, business plans and strategies, existing or
proposed bids, technical developments, existing or proposed research projects,
financial or business projections, investments, marketing plans and strategies,
pricing and cost information, negotiations strategies, sales strategies,
training information and materials, employee compensation and other employee
information, customer or potential customer lists, customer purchasing history,
and information generated for customer engagements.  Confidential Information
also includes information received by the Company from others which the Company
has an obligation to treat as confidential, including information obtained in
connection with customer engagements.  Confidential Information shall not
include information that is or becomes available to the public through no
wrongful act or omission of Executive.  The parties agree that the Company's
Confidential Information was  established at great expense and protected as
confidential information and provides the Company with a substantial competitive
advantage in conducting its business.  The parties further agree that by virtue
of the Executive's employment with the Company, Executive will have access to,
and be entrusted with, Confidential Information and that the Company would
suffer great loss and injury if the Executive would disclose this information or
use it to compete with the Company.  Therefore, the Executive agrees that during
the term of Executive's employment, and until the first to occur of (i) such
time as the Confidential Information becomes generally available to the public
through no fault of Executive, (ii) such time as the Confidential Information no
longer provides a benefit to the Company or (iii) the second anniversary of the
termination of Executive's employment with the Company, Executive will not,
directly or indirectly, in any capacity, use or disclose, or cause to be used or
disclosed, in any geographic area in which such use or disclosure could harm the
Company's business interests, any Confidential Information.  This provision does
not prohibit Executive's use of general skills acquired prior to or during
employment by the Company, as long as such use does not involve the use or
disclosure of Confidential Information or trade secrets.  The restrictions
contained in this paragraph apply to Confidential Information regardless of the
fact that the Executive may have participated in the discovery and the
development of that information.  Executive also agrees and acknowledges that
Executive will comply with all applicable laws regarding insider trading or the
use of material nonpublic information in connection with the trading of
securities.  For purposes of this Section 10, Company shall include any
subsidiaries of the Company.  In no event shall an asserted violation of the
provisions of this Section 10 constitute a basis for deferring or withholding
any amounts otherwise payable to the Executive under this Agreement.


 
14

--------------------------------------------------------------------------------

 
(b)  Common Law of Torts and Trade Secrets.  The parties agree that nothing in
this Agreement shall be construed to limit or negate the common law of torts or
trade secrets where it provides the Company with broader protection than that
provided herein.  During the Executive's employment by the Company, Executive
shall do what is reasonably necessary to prevent misappropriation or
unauthorized disclosure of the Company's trade secrets.  After termination of
Executive's employment, Executive shall not use or disclose the Company's trade
secrets for as long as they remain trade secrets.


11.  Successors.


(a)  This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution.  This Agreement shall inure to
the benefit of and be enforceable by the Executive's legal representatives.


(b)  This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns.


(c)  The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place.  As used in
this Agreement, "Company" shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.


 


 
15

--------------------------------------------------------------------------------

 
 
12.  Miscellaneous.



(a)  This Agreement shall be governed by and construed in accordance with the
laws of the State of Wisconsin, without reference to principles of conflict of
laws.  The captions of this Agreement are not part of the provisions hereof and
shall have no force or effect.  This Agreement may not be amended or modified
otherwise than by a written agreement executed by the parties hereto or their
respective successors and legal representatives.


(b)  All notices and other communications hereunder shall be in writing and
shall be given by hand delivery to the other party or by registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:


If to the Executive, to his or her address appearing on the records of the
Company.


If to the Company:


STRATTEC SECURITY CORPORATION
3333 West Good Hope Road
Milwaukee, WI 53209
Attn:  Chief Executive Officer


or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Notice and communications shall be effective
when actually received by the addressee.


(c)  The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.


(d)  The Company may withhold from any amounts pay­able under this Agreement
such Federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation.


(e)  The Executive's or the Company's failure to insist upon strict compliance
with any provision hereof or any other provision of this Agreement or the
failure to assert any right the Executive or the Company may have hereunder,
including, without limitation, the right of the Executive to terminate
employment for Good Reason pursuant to Section 5(c)(i)-(v) of this Agreement,
shall not be deemed to be a waiver of such provision or right or any other
provision or right of this Agreement.




 
16

--------------------------------------------------------------------------------

 
(f)  The Executive and the Company acknowledge that, except as may otherwise be
provided under any other written agreement between the Executive and the
Company, the employment of the Executive by the Company is "at will" and, prior
to the Effective Date, the Executive's employment and this Agreement may be
terminated by either the Executive or the Company at any time prior to the
Effective Date, in which case the Executive shall have no further rights under
this Agreement.  From and after the Effective Date this Agreement shall
supersede any other agreement between the parties with respect to the subject
matter hereof.


IN WITNESS WHEREOF, the Executive has hereunto set the Executive's hand and,
pursuant to the authorization from its Board of Directors, the Company has
caused these presents to be executed in its name on its behalf, all as of the
day and year first above written.
 
/s/ Brian J.
Reetz                                                               
Brian J. Reetz
 
 
STRATTEC SECURITY CORPORATION
 
BY /s/ Harold M. Stratton II                                           
Harold M. Stratton II,
Chairman of the Board
and Chief Executive Officer
 
17


--------------------------------------------------------------------------------